                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

DAVID H. McCALLISTER,                          §
TDCJ # 1666170,                                §
                                               §
                   Plaintiff,                  §
                                               §                     CIVIL NO.
vs.                                            §                  SA-16-CA-32-OLG
                                               §
LORIE DAVIS, ET AL.,                           §
                                               §
                   Defendants.                 §

                                             ORDER

       Before the Court is Plaintiff David H. McCallister’s Motion for Extension of Time [# 27],

which requests that this case be stayed until he is released from administrative segregation.

       This Court entered a Show Cause Order on April 9, 2019 directing Plaintiff to show

cause why his 42 U.S.C. § 1983 Civil Rights Complaint should not be dismissed as conclusory

and for failure to state a non-frivolous claim. On April 18, 2019, Plaintiff filed a Motion for

Extension of Time to file his amended complaint. On May 14, 2019, this Court granted the

Motion for Extension of Time in part and directed Plaintiff to file his amended complaint within

forty days.

       Plaintiff’s current Motion for Extension of Time states he is in administrative segregation

without access to the TDCJ Unit law library and he requests an extension of time or a stay in this

case until he is released from administrative segregation. Plaintiff fails to explain why access to

the law library is necessary to file the amended complaint and appears to seek an indefinite

extension. Nevertheless, the Motion for Extension of Time [# 27] is GRANTED IN PART, and

Plaintiff is granted thirty (30) days from the date of this order to file his amended

complaint. No further extensions shall be granted unless Plaintiff clarifies why he requires

access to the law library.


                                                   1
       The Clerk of Court shall send Plaintiff a copy of the standard § 1983 form and a

copy of this Court’s Show Cause Order [# 19]. Plaintiff’s amended complaint shall be no

more than twenty pages and the amended complaint shall supersede Plaintiff’s previous

complaints. See Rolf v. City of San Antonio, 77 F.3d 823, 826 n.1 (5th Cir. 1996).

       If Plaintiff fails to file the amended complaint as ordered this case may be dismissed

pursuant to Fed. R. Civ. P. 41(b) for failure to prosecute or comply with an order of this Court.

If Plaintiff does not wish to file the amended complaint as ordered, Plaintiff may voluntarily

dismiss this case without prejudice pursuant to Fed. R. Civ. P. 41(a) to filing a new suit later.

       IT IS SO ORDERED.

       SIGNED this 18th day of July, 2019.




                                       ELIZABETH S. ("BETSY") CHESTNEY
                                       UNITED STATES MAGISTRATE JUDGE




                                                  2
